DETAILED ACTION
This is a non-final Office action in response to communications received on 9/25/2020 and 1/19/2021.  Claims 1-21 were cancelled via preliminary amendment on 1/19/2021.  New claims 22-44 were added.  Claims 22-44 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings filed 9/25/2020 are acknowledged.
Priority or Provisional
Priority to the parent application on 12/28/2017 is acknowledged.  

Objections
Claims 22 and 31 are objected for the following informalities: the claim preambles are disconnected from the body of the claims without any language in the body of the claims tying it together with the preamble.  For example, claim 31 discloses a “method for establishing device locality”, however device locality or any type of locality is not mentioned again the claim.  It is unclear and confusing from the claim to understand how the steps of the body of the claim are supposed to establish the purported method because of this disconnect.  Appropriate clarification/correction is required.
Claims 23, 32 and 39 are objected to for the following informalities: the claim limitation “wherein the management controller comprises a crypto engine to decrypt the wrapped key” is out of order because a key is not even generated or encrypted until much later at the end of the claim.  To be clear, the claims should also be amended to specify generating “a key” when the key is first generated.  The Examiner recommends moving the limitations disclosing decrypting the wrapped key so that they come after the claim limitations disclosing generating and encryption/wrapping of the key.  Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 38-44 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed inventions are directed to non-statutory subject matter.  
Under 35 U.S.C. 101, a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP § 2106.  The four eligible categories of invention include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids. MPEP 2106(I).
Claims 38-44 are rejected under 101 as being directed to a signal per se.  
Claim 38 recites “A computer-readable medium having stored thereon instructions.”  The specification discloses that the instructions may include may include transitory or non-transitory media and may be embodied by any type of storage device including volatile or non-volatile memory (para. [0111). Pending claims are interpreted as broadly as their claims reasonably allow.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a recording medium (also called computer-readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of recording medium, particularly when the specification is silent (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.s.C. §1 01 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim drawn to such a recording medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987).  
Dependent claims 39-44 do not remedy the deficiencies of the claim from which they depend and are therefore similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Paksoy (US 2015/0143514) in view of Lin (US 2009/0259838).
Regarding claim 22, Paksoy discloses the limitations substantially as follows: 
A computing device to establish device locality, the computing device comprising: 
a processor comprising: 
a generation engine to generate an identifier (paras. [0036]-[0037], [0078], [0104], [0106], [0143]: generate a per-device public key (i.e. identifier) as part of a public-private key pair for the handset/cellular device)
Paksoy does not explicitly disclose the remaining limitations of claim 22 as follows:
and associate the identifier with each hardware component of a plurality of hardware components in the computing device such that each hardware component of the plurality of hardware components in the computing device shares the identifier
However, in the same field of endeavor, Lin discloses the remaining limitations of claim 22 as follows:
and associate the identifier with each hardware component of a plurality of hardware components in the computing device such that each hardware component of the plurality of hardware components in the computing device shares the identifier (paras. [0013], [0015]-[0016], [0063], [0069], [0078], [0092]: generating a pocket/identifier by (i.e. associating) combining each hardware characteristic/component of a plurality of unique hardware characteristics in the networked computing device to generate a unique hardware identity/hardware identity information representing all of the hardware characteristics/components (i.e. such that all of the hardware components share/are represented by the same pocket identifier).
Lin is combinable with Paksoy because both are from the same field of endeavor of providing hardware based security for generating secure communication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lin’s method of generating an identifier associated with each hardware component with the system of Paksoy in order to generate an identifier that is uniquely customized for a set of user hardware and increase the security of the system by ensuring that the identifier cannot be regenerated by an unauthorized person easily by requiring the identifier to be based on multiple unique hardware identifiers of the user device.

	Regarding claim 31, Paksoy discloses the limitation substantially as follows:
A method for establishing device locality, the method comprising: 
generating, via a generation engine of a processor of a computing device, an identifier (paras. [0036]-[0037], [0078], [0104], [0106], [0143]: generate a per-device public key (i.e. identifier) as part of a public-private key pair for the handset/cellular device) 
Paksoy does not explicitly disclose the remaining limitations of claim 31 as follows:
and associate the identifier with each hardware component of a plurality of hardware components in the computing device such that each hardware component of the plurality of hardware components in the computing device shares the identifier
However, in the same field of endeavor, Lin discloses the remaining limitations of claim 31 as follows:
and associate the identifier with each hardware component of a plurality of hardware components in the computing device such that each hardware component of the plurality of hardware components in the computing device shares the identifier (paras. [0013], [0015]-[0016], [0063], [0069], [0078], [0092]: generating a pocket/identifier by (i.e. associating) combining each hardware characteristic/component of a plurality of unique hardware characteristics in the networked computing device to generate a unique hardware identity/hardware identity information representing all of the hardware characteristics/components (i.e. such that all of the hardware components share/are represented by the same pocket identifier).
Lin is combinable with Paksoy because both are from the same field of endeavor of providing hardware based security for generating secure communication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lin’s method of generating an identifier associated with each hardware component with the system of Paksoy in order to generate an identifier that is uniquely customized for a set of user hardware and increase the security of the system by ensuring that the identifier cannot be regenerated by an unauthorized person easily by requiring the identifier to be based on multiple unique hardware identifiers of the user device.

	Regarding claim 38, Paksoy discloses the limitations substantially as follows:
A computer-readable medium having stored thereon instructions which, when executed, cause a computing device to perform operations comprising: 
generating, via a generation engine of a processor of the computing device, an identifier (paras. [0036]-[0037], [0078], [0104], [0106], [0143]: generate a per-device public key (i.e. identifier) as part of a public-private key pair for the handset/cellular device) 
Paksoy does not explicitly disclose the remaining limitations of claim 38 as follows:
and associate the identifier with each hardware component of a plurality of hardware components in the computing device such that each hardware component of the plurality of hardware components in the computing device shares the identifier
However, in the same field of endeavor, Lin discloses the remaining limitations of claim 38 as follows:
and associate the identifier with each hardware component of a plurality of hardware components in the computing device such that each hardware component of the plurality of hardware components in the computing device shares the identifier (paras. [0013], [0015]-[0016], [0063], [0069], [0078], [0092]: generating a pocket/identifier by (i.e. associating) combining each hardware characteristic/component of a plurality of unique hardware characteristics in the networked computing device to generate a unique hardware identity/hardware identity information representing all of the hardware characteristics/components (i.e. such that all of the hardware components share/are represented by the same pocket identifier).
Lin is combinable with Paksoy because both are from the same field of endeavor of providing hardware based security for generating secure communication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lin’s method of generating an identifier associated with each hardware component with the system of Paksoy in order to generate an identifier that is uniquely customized for a set of user hardware and increase the security of the system by ensuring that the identifier cannot be regenerated by an unauthorized person easily by requiring the identifier to be based on multiple unique hardware identifiers of the user device.

Claims 23-26, 28-30, 32-34, 36-37, 39-41 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Paksoy (US 2015/0143514) and Lin (US 2009/0259838), as applied to claims 22, 31 and 38, further in view of Narayanan (US 2017/0187695).
	Regarding claims 23, 32 and 39, Paksoy and Lin disclose the limitations of the computing device of claim 22, the method of claim 31 and the computer-readable medium of claim 38.
Paksoy and Lin disclose the limitations of claims 23, 32 and 39 as follows:
further comprising: 
a management controller coupled to the processor, wherein the management controller comprises a crypto engine to decrypt the wrapped key with the identifier to recover the key in response to transmission of the wrapped key (Paksoy, paras. [0078]-[0079], [0087]-[0091], [0143]: modem processor communicates with/integrated with an Apps processor (i.e. management controller) to decrypt the encrypted session key (i.e. wrapped key) with the public key (identifier) in order to recover the session key in response to having transmitted the encrypted session key), the processor further comprising: 
wherein the identifier is distinct to the computing device (Paksoy, paras. [0104], [0106], [0143], [0157]: generate a per-device (i.e. distinct to the computing device) private and public key (i.e. identifier)); 
a service engine to generate the key (Paksoy, paras. [0079], [0137], [0143], [0175]: generating session key); and 
a crypto engine to encrypt the key with the identifier to generate a wrapped key in response to generation of the key, wherein the service engine is further to transmit the wrapped key to the management controller (Paksoy, para. [0143]: encrypt the session key with a public key (i.e. identifier) to generate a double-encrypted key after (i.e. in response to) having generated the session key and transmitting the encrypted session key (i.e. wrapped key) to the Apps processor (i.e. management controller)) via a sideband network (Lin, paras. [0019], [0045], [0048]-[0049], [0070], [0073], [0075], [0079]: transmitting the encrypted/wrapped decryption key via an out of band communications means (i.e. a sideband network).
Paksoy and Lin do not disclose the remaining limitations of claims 23, 32 and 39 as follows:
a communication engine to transmit the identifier to the management controller via a hardware bus in the computing device wherein the identifier is distinct to the computing device, wherein the identifier is generated in response to a reset of the computing device;
However, in the same field of endeavor, Narayanan discloses the remaining limitations of claims 23, 32 and 39 as follows:
a communication engine to transmit the identifier to the management controller via a hardware bus in the computing device (Narayanan, paras. [0016], [0020]-[0021], [0033], [0039]: transmitting private and public key of FRU device as well as nonce1, boot metric data, private key and TPM certificate (i.e. identifiers) from network system engine to platform management controller via a hardware bus in the field replacement unit), wherein the identifier is generated in response to a reset of the computing device (Narayanan, paras. [0038]-[0039]: generating nonces and keys (i.e. identifiers) based upon performing reset of FRU); 
wherein the service engine is further to transmit the wrapped key to the management controller (paras. [0033], [0039], [0043]: transmitting from system engine second nonce encrypted/wrapped with the public key of the FRU unit).
Narayanan is combinable with Paksoy and Lin because all three are from the same field of endeavor of providing hardware based security for generating secure communication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Narayanan’s method of transmitting an identifier to a management controller with the system of Paksoy in order to prevent the creation/use of counterfeit hardware on the computing device.

	Regarding claims 24, 33 and 40, Paksoy, Lin and Narayanan disclose the limitations of the computing device of claim 22, the method of claim 31 and the computer-readable medium of claim 38.
Paksoy and Narayanan disclose the limitations of claims 24, 33 and 40 as follows:
wherein: 
the service engine is further to: 
receive a request to establish secure communication with the management controller (Narayanan, para. [0039]: receiving an attestation request to establish secure communication with the management controller); and 
send a first locality proof challenge to the management controller, wherein the first locality proof challenge is signed with the key (Paksoy, para. [0143]: send a challenge from Modem processor to the Apps processor (i.e. first locality proof challenge), where the challenge is encrypted/signed with the Session key).
The same motivation to combine utilized in claims 23, 32 and 39 is equally applicable in the instant claim.

	Regarding claims 25, 34 and 41, Lin, Paksoy and Narayanan disclose the limitations of the computing device of claim 22, the method of claim 31 and the computer-readable medium of claim 38.
Paksoy and Narayanan disclose the limitations of claims 25, 34 and 41 as follows:
wherein the management controller (Narayanan, paras. [0020]-[0021]: management controller) comprises: 
a communication engine to generate a response to the first locality proof challenge, and a crypto engine to sign the response using the key (Paksoy, para. [0143]: Apps processor generates a response to the challenge from the Modem processor (i.e. to the first locality proof challenge) and signs the response using the session key).
The same motivation to combine utilized in claims 23, 32 and 39 is equally applicable in the instant claim.

	Regarding claim 26, Lin, Paksoy and Narayanan disclose the limitations of claim 22.
Paksoy discloses the limitations of claim 26 as follows:
The computing device of claim 23, wherein the service engine is further to:
receive a response to the first locality proof challenge from the management controller, and to validate the response to the first locality proof challenge using the key (Paksoy, para. [0143]: receive the response to the challenge from the Apps Processor and validate the response to the challenge which was sent to the Apps processor (i.e. to the first locality proof challenge) using the Session key).

Regarding claim 28, Lin, Paksoy and Narayanan disclose the limitations of claim 22.
Paksoy discloses the limitations of claim 28 as follows:
The computing device of claim 23, wherein the service engine is further to establish the secure communication with the management controller in response to validation of the response to the first locality proof challenge (Paksoy, paras. [0143]-[0147]: establishing secure communication with the App processor in response to validating the response to the challenge which was sent to the Apps processor (i.e. to the first locality proof challenge)) (see also Narayanan, paras. [0039], [0043]-[0045]: establishing secure communication with the management controller in response to validating response), wherein the service engine is further to return an error in response to a determination that the response to the first locality proof challenge is not valid (Paksoy, paras. [0056], [0143]: producing an error in response to being unable to validate challenge).

Regarding claims 29, 36 and 43, Lin, Paksoy and Narayanan disclose the limitations of the computing device of claim 22, the method of claim 31 and the computer-readable medium of claim 38.
Lin and Narayanan disclose the limitations of claims 29, 36 and 43 as follows:
wherein: 
the service engine is further to execute a first instruction by the processor in response to generation of the key (Narayanan, paras. [0023], [0033]-[0034], [0039]: executing instructions in response to generating public key), 
to encrypt the key comprises to encrypt the key using the identifier in response to execution of the first instruction by the processor (Narayanan, paras. [0039], [0043]: executing instructions to encrypt the public key of the FRU device with the second nonce and encrypt the boot metric data with the first nonce, private key and TPM certificate), and 
to transmit the wrapped key comprises to transmit the wrapped key to the management controller (Narayanan, paras. [0033], [0039]: transmit the encrypted/wrapped certificate, first and second nonces and private and public keys to the management controller)  via the sideband network (Lin, paras. [0019], [0045], [0048]-[0049], [0070], [0073], [0075], [0079]: transmitting the encrypted/wrapped decryption key via an out of band communications means (i.e. a sideband network), and in response to execution of a second instruction by the processor (Narayanan, paras. [0023], [0033], [0039]: executing instructions by the processor to transmit the encrypted/wrapped certificate, first and second nonces and private and public keys to the management controller).
The same motivation to combine utilized in claims 23, 32 and 39 is equally applicable in the instant claim.

Regarding claims 30, 37 and 44, Lin, Paksoy and Narayanan disclose the limitations of the computing device of claim 22, the method of claim 31 and the computer-readable medium of claim 38.
Paksoy and Narayanan disclose the limitations of claims 30, 37 and 44 as follows:
wherein: 
the service engine is further to load a platform services enclave using secure enclave support (Narayanan, paras. [0020]-[0021], [0024]: loading platform management services using secure integrated chip of the processor) of the processor (Paksoy, para. [0101]: load platform services using processor), 
to generate the key comprises to generate the key (Paksoy, para. [0124]: generating key) by the platform services enclave (Narayanan, paras. [0033], [0038]-[0039]: generating keys using the platform management services), and 
to transmit the wrapped key to the management controller comprises to transmit the wrapped key to the management controller (Paksoy, para. [0124]: to transmit the encrypted/wrapped key to the App processor) by the platform services enclave (Narayanan, paras. [0033], [0039]: transmitting encrypted/wrapped keys to the management controller using platform management services).
The same motivation to combine utilized in claims 23, 32 and 39 is equally applicable in the instant claim.

Claims 27, 35 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Paksoy (US 2015/0143514) and Lin (US 2009/0259838), as applied to claims 22, 31 and 38, further in view of Narayanan (US 2017/0187695) and Voice (US 2005/0144449).
Regarding claim 27, Lin, Paksoy and Narayanan disclose the limitations of claim 22.
Narayanan discloses the limitations of claim 27 as follows:
The computing device of claim 23, wherein the service engine is further to: 
receive a proof challenge from the management controller (para. [0039]: receive an attestation request challenging authentication of the trusted platform module); 
generate a response to the proof challenge (para. [0039]: generating a response to the attestation challenge); 
sign the response to the proof challenge using the key (para. [0039]: signing the response to the attestation challenge with the key); and 
send the signed response to the management controller (para. [0039]: sending the response to the platform management controller).
The same motivation to combine utilized in claim 23 is equally applicable in the instant claim.
Paksoy, Narayanan and Lin do not explicitly disclose the remaining limitations of claim 27 as follows:
receive a second locality proof challenge from the management controller,
 generate a response to the second locality proof challenge, 
the response to the second locality proof challenge using the key
However, in the same field of endeavor Voice discloses the limitations of claim 27 as follows:
receive a second locality proof challenge from the management controller (paras. [0015], [0049], [0122], [0126] Figs. 25, 27: repeatedly sending challenge with location information (i.e. second locality proof challenge) from the sender unit and having the recipient reply in reverse in the same manner), 
generate a response to the second locality proof challenge (paras. [0122], [0126], Figs. 25, 27: generating a response to the repeated/second challenge containing the location information), 
the response to the second locality proof challenge using the key (paras. [0096], [0098]-[0100], [0102], [0122], [0126], Figs. 18, 19, 21, 28: the response to the repeated/second challenge containing desired sender authentication information comprising a series of letters and numbers (i.e. key) generated from the rows and columns of an article specified in the location information)
Voice is combinable with Paksoy, Narayanan and Lin because all four are from the same field of endeavor of providing hardware based security for generating secure communication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Voice’s method of sending multiple challenges with the system of Paksoy, Narayanan and Lin in order to “prevent an attacker from mounting a brute force attack based on knowledge of only a few of the user's card contents which, for example, may have been obtained using various potential attack mechanisms” (Voice, para. [0122]).

Regarding claims 35 and 42, Lin, Paksoy and Narayanan disclose the limitations of the method of claim 31 and the computer-readable medium of claim 38.
Paksoy and Narayanan disclose the limitations of claims 35 and 42 as follows:
further comprising: 
receiving, via the service engine, a response to the first locality proof challenge from the management controller, and to validate the response to the first locality proof challenge using the key (Paksoy, para. [0143]: receive the response to the challenge from the Apps Processor and validate the response to the challenge which was sent to the Apps processor (i.e. to the first locality proof challenge) using the Session key); 
receiving, via the service engine, a proof challenge from the management controller (Narayanan, para. [0039]: receive an attestation request challenging authentication of the trusted platform module); generating, via the service engine, a response to the proof challenge (Narayanan, para. [0039]: generating a response to the attestation challenge); 
signing, via the service engine, the response to the proof challenge using the key (Narayanan, para. [0039]: signing the response to the attestation challenge with the key); 
sending, via the service engine, the signed response to the management controller (Narayanan, para. [0039]: sending the response to the platform management controller); and 
establishing, via the service engine, the secure communication with the management controller in response to validation of the response to the first locality proof challenge (Paksoy, paras. [0143]-[0147]: establishing secure communication with the App processor in response to validating the response to the challenge which was sent to the Apps processor (i.e. to the first locality proof challenge)) (Narayanan, paras. [0039], [0043]-[0045]: establishing secure communication with the management controller in response to validating response), wherein the service engine is further to return an error in response to a determination that the response to the first locality proof challenge is not valid (Paksoy, paras. [0056], [0143]: producing an error in response to being unable to validate challenge).
The same motivation to combine utilized in claims 32 and 39 is equally applicable in the instant claim.
Paksoy, Narayanan and Lin do not explicitly disclose the remaining limitations of claim 6 as follows:
receive a second locality proof challenge from the management controller,
 generate a response to the second locality proof challenge, 
the response to the second locality proof challenge using the key;
However, in the same field of endeavor Voice discloses the limitations of claim 6 as follows:
receive a second locality proof challenge from the management controller (paras. [0015], [0049], [0122], [0126] Figs. 25, 27: repeatedly sending challenge with location information (i.e. second locality proof challenge) from the sender unit and having the recipient reply in reverse in the same manner), 
generate a response to the second locality proof challenge (paras. [0122], [0126], Figs. 25, 27: generating a response to the repeated/second challenge containing the location information), 
the response to the second locality proof challenge using the key (paras. [0096], [0098]-[0100], [0102], [0122], [0126], Figs. 18, 19, 21, 28: the response to the repeated/second challenge containing desired sender authentication information comprising a series of letters and numbers (i.e. key) generated from the rows and columns of an article specified in the location information).
Voice is combinable with Paksoy, Narayanan and Lin because all four are from the same field of endeavor of providing hardware based security for generating secure communication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Voice’s method of sending multiple challenges with the system of Paksoy, Narayanan and Lin in order to “prevent an attacker from mounting a brute force attack based on knowledge of only a few of the user's card contents which, for example, may have been obtained using various potential attack mechanisms” (Voice, para. [0122]).

Conclusion
For the above-stated reasons, claims 22-44 are rejected.
Prior art considered but not relied upon includes:
	1) Kreft (US 2014/0108786): tamper-protected hardware comprising a hardware structure called a hardware PUF, wherein the processor of the tamper-protected hardware sends a challenge to the hardware PUF and receives a PUF response. The PUF is verified based upon a challenge response and signature where the challenges may be signed by a Root Certification Authority.  A symmetric key is encrypted with a public key and private key and hashed and then signed with the private key (paras. [0082], [0085], [0202]-[0205], [0373]-[0374], [0377]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571) 272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438